NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

ZACHARY O. SMITH,                )
                                 )
           Appellant,            )
                                 )
v.                               )                      Case No. 2D12-3764
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed January 29, 2016.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Collier County; Frederick R. Hardt,
Judge.

Zachary O. Smith, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

              Zachary Smith appeals the denial of his postconviction motion filed

pursuant to Florida Rule of Criminal Procedure 3.850. We affirm the denial of his

motion on all grounds except for the summary denial of his claims alleging ineffective

assistance of counsel for failing to impeach the victim's testimony.
              The postconviction court summarily denied Mr. Smith's claim that his trial

counsel was ineffective for failing to investigate and impeach the victim's account of the

acts underlying the charge of lewd and lascivious assault of a minor under the age of

sixteen. Mr. Smith also argues that the trial court erred in denying his claim that

counsel was ineffective for not investigating and examining the victim's statements to

others after the assault. The State did not present any eyewitnesses to or physical

evidence of the crime. Because the victim's testimony was the only evidence

connecting Mr. Smith to this crime, her trustworthiness was critical to the State's case.

              The record excerpts the court attached to its order do not conclusively

refute Mr. Smith's claim that he suffered prejudice because trial counsel was ineffective

for not impeaching the only eyewitness's statements. See Pierce v. State, 137 So. 3d
578, 582 (Fla. 2d DCA 2014) (reversing summary denial of postconviction motion where

record did not conclusively refute movant's claim that counsel was ineffective for failing

to impeach the State's only witness—the victim—with prior inconsistent statements);

Bulley v. State, 900 So. 2d 596, 597 (Fla. 2d DCA 2004) (reversing summary denial of

postconviction motion alleging ineffective assistance of counsel that "identified the

witnesses, provided what their testimony would have been, stated that they were

available to testify, and alleged that he was prejudiced by their absence at trial").

              Accordingly, we reverse the summary denial of these grounds in Mr.

Smith's motion and remand for an evidentiary hearing. In all other respects, the

postconviction court's order is affirmed.



ALTENBERND, CRENSHAW, and BADALAMENTI, JJ., Concur.




                                            -2-